909 F.2d 1484
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frances MUSTAIN, Plaintiff-Appellant,Cindy F. Hoebner;  Michael C. Mustain, Plaintiffs,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-3926.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1990.

Before KENNEDY and BOGGS, Circuit Judges;  and WILLIAM H. TIMBERS, Senior Circuit Judge.*

ORDER

1
The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Frances Mustain sought review in the District Court for the Southern District of Ohio of the Secretary's determination that Mustain was not entitled to disability insurance benefits under Title II of the Social Security Act.  See 42 U.S.C. Secs. 416(i), 423.  The claim was referred to a magistrate who recommended that the Secretary's decision be affirmed.  The district court adopted the recommendation, and this appeal followed.


3
There is substantial evidence to support the Secretary's findings that:  (1) the claimant's insured status expired on June 30, 1975, and (2) she did not suffer from a disabling impairment on or before that date.  A thorough review of the record reveals that a reasonable mind could have accepted the evidence as adequate to support the foregoing conclusions, and, therefore, those findings must be affirmed.   Richardson v. Perales, 402 U.S. 389, 401 (1971);  Maziarz v. Secretary of Health and Human Services, 837 F.2d 240, 243 (6th Cir.1987);  Elkins v. Secretary of Health and Human Services, 658 F.2d 437, 439 (6th Cir.1981) (per curiam).  The claimant is therefore not eligible for disability insurance benefits under the Social Security Act and regulations.  See 42 U.S.C. Secs. 423(a)(1)(A), (c)(1)(B);  20 C.F.R. Sec. 404.131.


4
Accordingly, for these reasons and the reasons set forth in the magistrate's report of August 3, 1989, as adopted by the order of September 26, 1989, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable WILLIAM H. TIMBERS, Senior Circuit Judge for the U.S. Court of Appeals for the Second Circuit, sitting by designation